Citation Nr: 1122395	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).

3.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from January 1943 to January 1946 and from October 1950 to September 1951.  He died in January 2001.

The appellant, who is the Veteran's widow, appealed an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for the cause of the Veteran's death, DIC, and DEA.  The appellant's February 2009 notice of disagreement (NOD) and the June 2009 statement of the case only addressed the matters of entitlement to service connection for the cause of the Veteran's death and DIC and she perfected an appeal as to these issues.  However, a subsequent October 2009 substantive appeal addresses the matter of entitlement to DEA.  

The appellant was scheduled for a hearing at the RO before a Veterans Law Judge (Board of Veterans' Appeals (Board) hearing) in January 2011 and failed to report for the scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2011 signed statement, the appellant explained that she was unable to attend the scheduled January 2011 Board hearing due to illness and requested another opportunity to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the RO.  In an April 2011 motion, her representative requested that the appellant be rescheduled for a Board hearing.  Hence, the RO must schedule the appellant for a personal hearing.  38 C.F.R. §§ 20.700, 20.704 (2010).
The appellant's October 2009 substantive appeal addressed the matter of entitlement to DEA and may be construed as a timely NOD to the RO's October 2008 denial.  As such, this issue must be remanded to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the matter of entitlement to DEA.  If, and only if, the appellant perfects an appeal as to matter, should the claim be returned to the Board for appellate consideration.

2. The RO should schedule the appellant for a travel board hearing at the St. Petersburg, Florida, RO, before a visiting Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


